DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli US 2013/0246171.
Carpelli discloses a fuel dispenser comprising:
(Re claim 1) “a first compartment having therein a pump for dispensing the fuel” (10,12 figure 2). “a second compartment … electronics … payment for the fuel … a controller … control the pump … a communication link … a payment system configured to receive customer payment information to be authorized by a network cloud for payment of fuel … a cloud communication module … wireless electronic communication … cloud … without communicating with an intermediary controller at a fueling site” (para 0063, 18,24,26,28 figure 1, abstract, para 0041-0042 and figure 3). “cloud communication module  … transmit data indicative of the received customer payment information directly to the network cloud without communicating with the intermediary controller … metric data to the network cloud … from the payment system … communication link” (34,32,16 figure 1, abstract, para 0041-0042,0045 and figure 3). 
Carapelli does not clearly state that the Fuel dispenser uses wireless to communicate with the cloud but does disclose the use of various wireless technologies that could be used in the system to communicate between the user device and the fuel dispenser or the user device and the central server including a number of wireless technologies. It would have been obvious to one skilled in the art to use the same wireless technologies to connect the dispenser with the central server using wireless technologies because it would be easier than having to run wired connections to each dispenser.

(Re claim 2,4) “fuel usage data … amount … dispensed … payment data” (figure 3, para 0049).
(Re claim 3,4) “status of the fuel dispenser” (figure 3, para 0049).
(Re claim 5) “controller … instructions to the pump to regulate … fuel … payment system … a control signal received from the network cloud … authorized the customer payment” (abstract, figure 3, para 0049).
(Re claim 6) “payment system includes a mobile payment terminal … customer payment information from the mobile phone” (28 figure 5,6, para 0049-0050).
(Re claim 7) “a card reader  … second customer payment information to be authorized … data indicative of the received second customer payment information directly to the network cloud without communicating with the intermediary controller” (24,32,34 figure 1, para 0045,0049-0050).
(Re claim 9) “first and second communication links … electronic communication … between … cloud communication module … payment system … controller” (para 0063, 28 figure 1).
(Re claim 10) Carapelli is mute with regard to whether the connection between the dispenser and the cloud is wired or wireless. It would have been obvious to one skilled in the art to modify the system of system of Carapelli to use a wired connection because wired connections are more secure and usually cheaper.
(Re claim 11) “cloud communication module … customer payment information received by the payment system … authorized … payment for the fuel” (figure 3, para 0049, 0045, abstract).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carapelli in view of Johnson JR et al. US 2011/0022223.
Carapelli discloses the system as rejected above and “a display screen … display media… controller” (18 figure 1, para 0051 ) and a cloud communication module in communication with the network cloud.
Carapelli does not disclose that the media was received by the cloud communication module from the network cloud.
Johnson teaches various media including advertisements being located on a remote corporate server, which can be considered part of a network cloud, that can be downloaded or pushed to the local systems to be displayed.
It would have been obvious to one skilled in the art to modify the system of Carapelli to include using the direct connection between the dispenser and the network cloud to download advertisements and other data because it allows for the fuel dispenser to be kept up to date with any ads, coupons or other media to be presented to the customer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,254,463 and 10,329,137.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651